 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDSheridan-Peter Pan Studios,Inc.andRetail StoreEmployees Union, Local 300,Retail Clerks Inter-nationalAssociation,AFL-CIO. Case 13-CA-8348September 27, 1968DECISION AND ORDERBY MEMBERS BROWN, JENKINS, AND ZAGORIAOn July 12, 1968, Trial Examiner Arthur M.Goldberg issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practices, andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattachedTrialExaminer'sDecision.Thereafter,Respondent filed exceptions to the Trial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNationalLabor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that Respondent, Sheridan-Peter Pan Studios,Inc.,Chicago, Illinois, its officers, agents, successors,and assigns, shall take the action set forth in the TrialExaminer's Recommended Order.Region 13. In the election the Union received a majority of thevalid votes cast by the employees of Respondent.On November 28, 1967, the Respondent filed timelyobjections to the conduct of the election. Briefly stated, theobjections were that at a union meeting held on or aboutOctober 10, 1967, officers, agents, and representatives of theUnion threatened the employees that if they did not cooperatewith the Union they would have the tires of their automobilesslashed, acid poured on their cars and car windows, and sugarpoured in the gas tanks of their cars. Pursuant to Section102.69 of the Board's Rules and Regulations, Series 8, asamended, the Regional Director conducted an investigation ofthe issues raised by the objections. The parties were affordedfull opportunity to submit and produce evidence bearing onthe issues. No formal hearing was held.On December 22, 1967, the Regional Director issued hisReport on Objections in which he recommended that theobjections be overruled and that a certification of representa-tivebe issued. In this Report on Objections the RegionalDirector found,inter aha,that because the incident com-plained of in the objections had occurred prior to the filing ofthe petition it could not serve as the basis for setting aside theelection of November 20, 1967. In so holding, the RegionalDirector cited the Board's decisionsinGoodyear Tire andRubber Company,138 NLRB 453;Pharmaseal Laboratories,Inc.,152 NLRB 1212; andSheboygan Sausage Company, Inc.,156 NLRB 1490.On Janurary 17, 1968, the Respondent filed with the BoarditsExceptions to the Report on Objections. In said exceptionsthe Respondent urged that the Board ignore the "artificialstandards" enunciated inGoodyear Tire and Rubber Compa-ny, supra,limiting objections to election to conduct whichoccurred subsequent to the filing of the petition for election.Respondent requested that the election be set aside basedupon the prepetition conduct it had citedin itsObjections toElection and that a new election be conducted.On February 26, 1968, the Board issued its Decision andCertification of Representative finding,inter alia,that Re-spondent's exceptions to the report on objections "raise nomaterial or substantial issues of fact or law which wouldwarrant reversal of the Regional Director's findings andrecommendations." Accordingly, the Board adopted the Re-gional Director's findings and recommendations and, certifiedthat the Union had been selected and designated by a majorityof the employees in the appropriate unit as their exclusiverepresentative.THE COMPLAINT CASETRIAL EXAMINER'S DECISIONTHE REPRESENTATION PROCEEDINGARrHUR M. GOLDBERG, Trial Examiner Pursuant to apetition filed on October 19, 1967, by Retail Store EmployeesUnion, Local 300, Retail Clerks International Association,AFL-CIO (herein called the Union), and a Stipulation forCertification upon Consent Election, dated October 30, 1967,entered into by the Union and Sheridan-Peter Pan Studios, Inc.(herein called the Respondent), a secret-ballot election in theunit stipulated to by the parties was held on November 20, 1967,under the supervision of the Board's Regional Director forUpon a charge of unfair labor practice filed by the UniononMarch 28, 1968, in Case 13-CA-8348, the RegionalDirector for Region 13 on May 1, 1968, issued an OrderConsolidating Cases, Consolidated Complaint, and Notice ofConsolidated Hearing alleging that Respondent, in violation ofSection 8(a)(5) of the National Labor Relations Act, asamended (herein called the Act), had refused to bargain withtheUnion beginning on or about February 28, 1968, andcontinuing thereafter!The instant case alleging refusal toIAn additional allegation that Respondent had unilaterally in-creased employee benefits in derrogation of its bargaining obligationsunder the Act was abandoned by General Counsel.173 NLRB No. 11 SHERIDAN-PETER PAN STUDIOS, INC.53bargain was consolidated for hearing with Case 13-CA-8220which was based upon a charge filed by the Union on January17, 1968, alleging violations of Section 8(a)(1). and (3) of theAct.The consolidated complaint came on for hearing on June 4,1968, at which time Respondent orally on the record answeredthe allegations of the complaint. As to those allegations of thecomplaint pertaining to Case 13-CA-8348, Respondentdenied the commission of any unfair labor practices but itadmittedmany allegations of the complaint. Respondentadmitted the jurisdictional allegations of the complaint, theappropriate unit for bargaining, the results of the election, theBoard's certification of the Union as the exclusive representa-tive of the employees in the appropriate unit, and that theUnion had, on February 28, 1968, requested it to bargain.As noted, the hearing opened in Chicago, Illinois, on June4, 1968, with all parties represented. At the close of GeneralCounsel's case on June 5, 1968, I ascertained from counsel forRespondent that its sole defense to the refusal-to-bargainallegation was "that the Board has erroneously and unlawfullyissued a certification in this case. The reason being that theRegional Director and the Board have refused and continue torefuse to consider evidence relating to threats and intimidatingstatements made by Union representatives a short time prior tothe filing of the petition." Respondent stated its intention topresentwitnesses to testify to the nature of that conduct.Under inquiry from the Trial Examiner as to whether thistestimony was "in the nature of newly discovered or additionalevidence," counsel for Respondent stated that it was not. Atthis point I advised General Counsel that I would entertain amotion to sever the 8(a)(5) charge (Case 13-CA-8348) and amotion for summary judgment. Counsel for General Counselsomoved, the motion to sever was granted, and Respondentwas given leave to file an offer of proof in writing on or beforeJune 17, 1968. General Counsel and the Union were givenleave to file their opposition to said offer of proof on or beforeJune 20, 1968. The offer of proof, coupled with an Oppositionto Motion For Summary Judgment and the General Counsel'sopposition thereto were timely filed and on June 21, 1968, Iissued an order rejecting the offer of proof as being related "tomatteis alleged to have occurred prior to the filing of thepetition in the representation proceeding and . . . thereforeirrelevant and immaterial to any issues herein." The offer ofproof was marked and received as an exhibit herein and timewas afforded to the parties to file briefs directed to the issuesin this matter.RULING ON THE MOTION FOR SUMMARY JUDGMENTIn its Opposition to Motion for Summary Judgment,Respondent states the basic issue herein as being whether theunion certification is valid. Respondent then divides this basicissue into two subsidiary questions.(1)Whether the Trial Examiner is bound absolutely by aprior determination in the representation case that Respond-ent's objections should be overruled.(2) If the Trial Examiner is not so bound, whether thepreconditions have been established by the General Counselfor a finding that the Respondent has violated Section 8(a)(5)of the Act.Ihave carefully considered the record in this proceeding,including the pleadings, Respondent's Opposition to MotionFor Summary Judgment, its offer of proof, its initial objec-tions to election, the Regional Director's Report on Objec-tions,Respondent's exceptions thereto, and the Board'sDecision and Certification of Representative. As indicated bythe issue framed by the Respondent, it is seeking to relitigatein this unfair labor practice proceeding matters which theRegional Director and the Board have decided in the represen-tation case. This it may not do. The gist of Respondent'sopposition to General Counsel's motion for summary judg-ment is that the Regional Director and the Board erred inapplying to this case the rule ofGoodyear Tire and RubberCompany,138 NLRB 453, limiting objections to election tomatters occurring subsequent to the filing of the petition forelection.Whether or not the Regional Director in this caseerred in applying the rule on the cutoff date for objections isnot properly before me for consideration as the same issue wasraisedby Respondent in its exceptions to the RegionalDirector'sReport on Objections and the Board in ruling onthose exceptions has approved the Regional Director's actions.Accordingly, the Board's disposition of the matter constitutes,at this stage of the proceedings, the law of the case and I amforeclosed by the previous action of the Board from reviewingthe manner in which the cutoff date on objections was appliedin this case.Schneider Mills, Inc.,159 NLRB 982. Cf.GreenBay Aviation, Inc.,165 NLRB No. 137.2In any event, Respondent's attack on theGoodyear Tireand Rubber Companyrule has been an oft repeated one andthe rule has been affirmed in prior Board and court decisionsAutomotive Textile Products Co., Inc.,171 NLRB No. 157,National Can Corporation v. N.L R.B.,374 F.2d 796 (C.A. 7),N.L.R.B. v. Tennessee Packers, Inc., Frosty Mom Division,379F.2d 172 (C.A. 6). There is nothing in the material profferedinRespondent's offer of proof which would warrant avariationhere from the uniformly applied cutoff date forobjections to election.RockwellManufacturing Company,Kearney Division v. N L.R.B ,330 F.2d 795 (C.A. 7); cf.NL.R.B. v. Lawrence Typographical Union No. 570 (KansasColor Press),376 F.2d 643 (C.A. 10).Itappears, therefore, that there are no factual issuesrelitigablebeforeme in this proceeding. Accordingly, theGeneral Counsel's motion for summary judgment is granted.On the basis of the record before me I make the followingFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is, and has been at all times material herein, anIllinoiscorporationwith its principal office and place ofbusiness in Chicago, Illinois, where it is engaged in the businessof making and selling portrait photographs.During the calendar year 1967 Respondent realized gross2 Repondent looks for support in the Board's action inGreen BayAviationThere the Regional Director had set aside the election on thebasisof conduct which had occurred prior to the critical electionperiodHowever, unlike the stipulation for consent election in theinstant proceeding,the election inGreen Bay Aviationwas conductedpursuantto a consent-election agreement which gives final and bindingeffect tothe RegionalDirector's action. Moreover,Ido not deem theBoard's language in that case as indicatingapproval ofthe RegionalDirector's action. 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDreceipts in excess of $500,000 from the operations describedabove and during the same period it purchased goods andservicesvalued in excess of $50,000 within the State ofIllinois,which goods and services originated outside the Stateof Illinois.During the same representative period the Re-spondent sold and furnished goods and services valued inexcess of$200,000 at points directly outside the State ofIllinois.Respondentisnow, and has been at all times materialherein, an employer engaged in commerce within the meaningof Section 2(6) and(7) of theAct and meets the Board'sstandards for asserting jurisdiction.H. THE LABOR ORGANIZATION INVOLVEDThe Union is, and has been at all times material herein, alabor organization within the meaning of Section 2(5) of theAct.IIITHE UNFAIR LABOR PRACTICESAll proot salesmen employed by the Respondent at its 3845West North Avenue, Chicago, Illinois, location, but excludingallother employees, professional employees,guards andsupervisors as defined in the Act, constitute a unit appropriatefor the purpose of collective bargaining within the meaning ofSection 9(b) of the Act.As detailed heretofore the Union was certified on February26, 1968, as the exclusive collective-bargaining representativein the appropriate unit, and is now by virtue of Section 9(a) ofthe Act the exclusive representative of all employees in saidunit for the purposes of collectivebargainingwith respect torates of pay, wages, hours of employment, and other terms andconditions of employment.Commencing on or about February 28, 1968, and at alltimes thereafter the Union requested and continues to requestRespondent to meet and bargain collectively with it as therepresentative of the employees in the appropriate unit.Commencing on or about February 28, 1968, and at alltimes thereafter to date, Respondent has refused to meet withthe Union and to bargain with it as the collective-bargainingrepresentative of the appropriate unit. By such action theRespondent has refused to bargain collectively in violation ofSection 8(a)(5) of the Act, thereby interfering with, restrain-ing, and coercing employees in violation of Section 8(a)(1) ofthe Act.The aforesaid unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings and conclusions and the entirerecord in the case, I recommend that the Board issue thefollowing.ORDERA. For the purpose of determining the effective period ofthe certification, the initial year of certification shall bedeemed to begin on the date the Respondent commences tobargain in good faith with the Union as the recognizedbargaining representative in the appropriate unit.3B. Sheridan-Peter Pan Studios, Inc., Chicago, Illinois, itsofficers, agents, successors, and assigns, shall.1.Cease and desist from.(a)Refusing to bargain collectively with Retail StoreEmployees Union, Local 300, Retail Clerks InternationalAssociation, AFL-CIO, as the exclusive collective-bargainingrepresentative of the employees in the following appropriateunit:All proof salesmen employed by the Respondent at its3845 West North Avenue, Chicago, Illinois, location, butexcluding all other employees, professional employees,guards and supervisors as defined in the Act.(b) Interfering with the efforts of said Union to negotiatefor or represent the employees in said appropriate unit as theexclusive collective-bargaining representative.2.Take the following affirmative action which is necessaryto effectuate the policies of the Act.(a)Upon request, bargain collectively with Retail StoreEmployees Union, Local 300, Retail Clerks InternationalAssociation, AFL-CIO, as the exclusive representative of theemployees in the appropriate unit with respect to rates of pay,wages, hours of work, and other terms and conditions ofemployment and embody in a signed agreement any under-standing reached.(b) Post at its Chicago, Illinois, location copies of theattached notice marked "Appendix."4 Copies of said notice,on forms provided by the Regional Director for Region 13,after being duly signed by an authorized representative, shallbe posted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonable stepsshall be taken by the Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 13, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith.53The purpose of this provision is to insure that the employees in theappropriate unitwillbe accorded the services of their collectivebargaining agent for the period provided by law.Aerovox Corporationof Myrtle Beach, South Carolina,171NLRB No 105,Bill'sInsti-tutional Commissary Corporation,171 NLRB No. 188.4 In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order"shall be substituted for thewords "the Recommended Order of a Trial Examiner"in the notice. Inthe further event that the Board'sOrder is enforced by a decree of aUnited States Court of Appeals, the words "a Decree of the UnitedStates Court of Appeals Enforcing an Order" shall be substituted for thewords "a Decision and Order "5 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify the RegionalDirector for Region 13, in writing,within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examinerof the National Labor Relations Board, and in order toeffectuate the policies of the National Labor Relations Act, asamended, we hereby notify our employees thatWE WILL NOT refuse to bargain collectively with RetailStoreEmployees Union, Local 300, Retail Clerks Inter-national Association, AFL-CIO, as the exclusive bargainingrepresentative of all the following employees: SHERIDAN-PETER PAN STUDIOS, INCAll proof salesmen employed at our 3845 West NorthAvenue, Chicago, Illinois, location, but excluding allother employees, professional employees, guards andsupervisors as defined in the ActWE WILL NOT interfere with the efforts of said Union tonegotiate and represent the employees in the appropriateunitasthe exclusive bargaining representative of theemployees.WE WILL bargain collectively with the Union as theexclusive representative of the employees and when anunderstanding is reached WE WILL sign a contractwiththe UnionSHERDIAN-PETER PANSTUDIOS, INC.(EMPLOYER)DatedBy55(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced, orcovered by any other materialIf employees have any question concerning this notice orcompliance with its provisions, they may communicate direct-lywith the Board's Regional Office, 881 U.S. Courthouse andFederal Office Building, 219 South Dearborn Street, Chicago,Illinois 60604, Telephone 353-7572